Opinion by
Head, J.,
The portion of the contract between the parties out of which this litigation arises, and the controlling question which must determine the result of that litigation, are clearly stated in the opinion refusing a new trial filed by the present Mr. Justice Frazer, then president judge of the Common Pleas of Allegheny County. The construction placed upon the .controlling clause of the contract by Judge Frazer appears to us to be the correct one.
A careful study of the opinion filed by him, which will appear in the report of this case, convinces us not only that the correct conclusion was reached but that the opinion fully supports that conclusion. To undertake to write another opinion would but be to elaborate or state in different language what has already been well stated by the learned trial judge. We therefore adopt the conclusion reached by him for the reasons he has given and dismiss the assignments of error.
Judgment affirmed.